Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 12-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2nd, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Allowable Subject Matter
The Examiner notes the cancellation of claims 14, 16-18, and 20, which were previously allowed. The indication of allowable subject matter discussed below has been updated accordingly.
Claims 1-10 and 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record are Huang et al (US 2002/0132189 A1) and Sato et al (US 4,261,761 A).
Huang et al discloses a structure formed by a multiple resist layer photolithographic process, the structure comprising an insulating layer 104 (i.e., substrate) depicted as a having a left-most section which is lower in height than a right-most section (i.e., two sections of different heights), each of the left-most and right-most sections having photoresist patterns 106 formed thereon (i.e., a photoresist pattern layer comprising a first pattern section formed on a first substrate section and a second pattern section formed on a second substrate section) (Fig. 1B; para. [0014]-[0017]). The left-most and right-most sections are bridged by an additional sloping section (i.e., a dimensional part connecting the first and second sections) (Fig. 1B). Both photoresist 112 and a portion of photoresist 106 in contact with the additional sloping section constitute a film pattern layer formed on the dimensional part of the substrate, the film pattern layer contacting each of the first and second pattern sections of the photoresist pattern layer (Fig. 1B; para. [0014]-[0017]).
Sato discloses MOS transistor comprising a thin film 46 located only on the sloping portion of a substrate 10 (Sato: abstract; Fig. 1e; col. 4, lines 17-32). The thin film 46 functions as the gate necessary for the transistor (Sato: Fig. 1e; col. 4, lines 28-32).
However, neither Huang nor Sato disclose a structure as amended. The subject matter of claims 10 and 12-13 are found allowable for at least the reasons stated by Applicant, but with the following additional reasons for allowance identified.

In addition, Applicant’s submitted amendment rectifies the issues underscored in the Ex Parte Quayle Action mailed January 4th, 2021. The grammatical issue indicated in claim 10 (i.e., a lack of the term “a” in the first line) has been corrected by Applicant’s amendment. In addition, Applicant’s amendment corrects the circular dependency of the independent claims in the previous claim set.
Claims 1-9 are drawn to a method for making the allowable product of claim 10. Subsequently, claims 1-9 are rendered allowable over the closest prior art of record.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783